Citation Nr: 0405475	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana 


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Roger E. Carey, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974, and on additional periods of reserve duty 
ending in March 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  
In September 2003, the veteran was afforded a videoconference 
hearing at the RO pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e)(2), with the undersigned Board Member sitting in 
Washington, D.C.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by a December 1990 Board decision. 

2.  An October 1994 rating decision found that new and 
material evidence to reopen the claim for service connection 
for a psychiatric disorder had been submitted, but denied 
service connection for a psychiatric disorder based on a de 
novo review of all the evidence then of record; the veteran 
was notified of that decision in October 1994, and it was the 
last final rating decision denying the claim for service 
connection for a psychiatric disorder on any basis. 

3.  The evidence added to the record since the October 1994 
rating decision regarding service connection for a 
psychiatric disorder bears directly and substantially upon 
the specific matter under consideration and, in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.





CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) (West 2002); 38 C.F.R. §§ 3.104 (1994); 
38 C.F.R. § 20.1103 (2003).

2.  Evidence received since the October 1994 rating decision 
denying entitlement to service connection for a psychiatric 
disorder is new and material, and the claim for service 
connection for this disability is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001), 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
folder, other than that which the Board will be seeking 
through the development mentioned in the Remand portion of 
this decision, below.  The record on appeal is sufficient to 
resolve the matter as to whether the veteran's claim should 
be reopened.


II.  New and Material Evidence

VA must reopen a previously and finally disallowed claim when 
"new and material evidence is presented or secured."  38 
U.S.C.A. § 5108; see 38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. § 3.156(a) (2001).  The Board notes that the standard 
for materiality set forth in 38 C.F.R. § 3.156(a) was 
amended, effective on August 29, 2001, but that the 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, pending prior to that date.  
See 38 C.F.R. § 3.156(a) (2002).  In order to satisfy the 
applicable requirement, the evidence "must be both new and 
material."  Smith v. West, 12 Vet. App. 312, 314 (1999).

New evidence is evidence "not previously submitted to agency 
decision makers ... [that] is neither cumulative nor 
redundant."  38 C.F.R. § 3.156(a) (2001); see Smith, supra 
(if evidence was not in record at time of final disallowance 
of claim and is not cumulative of other evidence in record, 
it is new); see also Elkins v. West, 12 Vet. App. 209, 216 
(1999) (en banc).

New evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed.Cir.1998) (materiality requirement of 38 
C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Applying these criteria to the veteran's claim, we note that 
a December 1990 Board decision denied the veteran's claim for 
service connection for a psychiatric disorder.  An October 
1994 rating decision found that new and material evidence to 
reopen the claim for service connection for a psychiatric 
disorder had been submitted, but denied service connection 
for a psychiatric disorder based upon a de novo review of all 
the evidence then of record.  The veteran was notified of 
that decision in October 1994, and it is the last final 
rating decision denying the claim for service connection for 
a psychiatric disorder on any basis.  Because the veteran did 
not initiate an appeal as to that rating decision within one 
year of receiving notification, the Board finds that, under 
law, the October 1994 rating decision became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  
The current law as to finality is essentially the same as the 
law in effect at that time.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.104 (1994). 

The RO evaluated the evidence submitted since the October 
1994 rating decision and found that the veteran has submitted 
sufficient new and material evidence to reopen his claim for 
service connection for a psychiatric disorder.  See July 16, 
2002 rating decision.  Nonetheless, the Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Based upon a review of the record, the Board finds that the 
veteran has submitted evidence that bears directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of that claim.  In particular, the Board 
finds a November 2001 opinion from a private therapist that 
the "stress of being in the military" rendered the veteran 
unfit for employment and a December 2002 opinion by Elizabeth 
A. Walter, M.D., finding that the veteran's military service 
"exacerbated" underlying brain dysfunction, to be material, 
as it is evidence whch was not previously of record, which 
tends to demonstrate a connection between a psychiatric 
disorder and service.  Accordingly, the claim for service 
connection for a psychiatric disorder may be reopened.


ORDER


New and material evidence having been submitted, the claim 
for entitlement to service connection for a psychiatric 
disorder is reopened, and the appeal is, to that extent, 
granted.

REMAND

As indicated in the decision above, the record contains 
clinical evidence in the form of the November 2001 and 
December 2002 opinions that tend to support argument 
submitted by the veteran and his attorney, at the September 
2003, hearing that his current psychiatric disability is 
etiologically related to service, to include either on a 
"direct" basis or as a result of aggravation by service.  
Review of the claims file reveals additional pertinent 
evidence in the form of reports following a July 1994 VA Fee 
Basis examination which indicated that the veteran did not 
have "mental problems" as a result of a head injury 
incurred in high school, but that he had a "Delusional 
Disorder which began to emerge in the 1980s."  The physician 
who rendered this opinion stated that "I am unable to detail 
exactly how [the veteran's] service experience aggravated his 
delusional disorder, however I am of the definite opinion 
that it did."  This physician also stated that "Delusional 
Disorder is thought to be a genetically determined disorder, 
which tends to emerge in middle or late adult life." 

Review of the additional evidence of record reveals a 
complicated medical picture, with several psychiatric 
diagnoses and theories as to their etiology.  An August 1986 
Medical Board Report found that the veteran was unfit for 
service due to "organic personality syndrome," which 
existed prior to service and was not permanently aggravated 
by service.

A preexisting injury or disease will be considered to have 
been aggravated by active service in cases where there is a 
demonstrable permanent worsening of the disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  In this regard, 
temporary or intermittent flare-ups of the preexisting 
disability during service are not sufficient to be considered 
aggravation unless the underlying disability, as contrasted 
to symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  

The Board emphasizes that personality disorders or congenital 
or developmental defects are not "diseases" for which 
service connection can be granted, and as a "matter of law" 
are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).  However, the VA 
Office of General Counsel has determined that service-
connection may, in certain circumstances, be granted for 
"diseases (but not defects) of congenital, developmental or 
familial origin."  See VAOPGCPREC 82-90 (July 18, 1990); see 
also 38 C.F.R. § 4.127.
 
With regard to congenital or developmental defects, the 
General Counsel has defined a "defect" as an imperfection 
or structural abnormality or condition which is more or less 
stationary in nature.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  The term "disease" had been defined as 
"any deviation from or interruption of the normal structure 
or function of any part, organ or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown."  Id.  

Notwithstanding the finding by the General Counsel that 
service connection may not be granted for a defect, service 
connection may be granted for a disability which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  Id.

In light of the legal criteria and evidence summarized above, 
as well the testimony presented by the veteran and his 
attorney at his September 2003 hearing, the Board finds that 
clarification as to the medical issues involved in this case, 
to include reconciliation of the various psychiatric 
diagnoses and their etiology, is necessary.  Therefore, this 
case will be remanded to afford the veteran a VA examination 
as described below.

This remand will also afford the veteran the opportunity to 
submit a signed power of attorney listing the veteran's 
attorney as his representative in this matter, as he 
indicated was his desire at the September 2003 hearing.   

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following development.  VA will provide notification 
if further action is required on the part of the veteran. 

1.  The RO should ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000, and subsequent interpretive authority, 
is fully complied with and satisfied.  This 
should include contacting the veteran to 
determine whether he has any additional 
pertinent records to submit.  Any such 
records identified should be obtained by the 
RO. 

2.  The veteran should be afforded an 
appropriate examination in which, following 
review of the veteran's claims file (some 
relevant evidence has been tabbed in pink on 
the left side of the claims file) and this 
Remand, the examiner addresses the following 
questions: 

(a)  The examiner should list all current 
psychiatric diagnoses manifested by the 
veteran, specifying whether any diagnosis 
represents an acquired psychiatric 
disorder, as opposed to a personality 
disorder.

(b)  For each such acquired psychiatric 
diagnosis (as opposed to a personality 
disorder), the examiner should render an 
opinion as to whether any currently 
diagnosed disorder is at least as likely 
as not (i.e., to at least a 50-50 degree 
of probability) related to the veteran's 
military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50/50 probability).  If the examiner 
concludes that any current psychiatric 
disorder existed prior to service, then 
he/she should indicate whether it is at 
least as likely as not that the disorder 
was aggravated (i.e., underwent permanent 
worsening, as opposed to temporarily 
flare-ups) in service. 

(c)  If a psychotic disorder, to include 
schizophrenia, is shown, when was this 
disability first manifested?

(d)  The examiner should be advised that 
the expression "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it would be just as 
medically sound to find in favor of 
causation as it is to find against it.

3.  The RO should obtain a VA Form 21-22 or 
its equivalent signed by the veteran 
designating his present attorney as his 
representative, if he continues to desire 
such representation, or any other 
representative he may wish to designate.  

4.  Following the completion to the extent 
possible of the development requested above, 
the veteran and his attorney/ representative 
should be provided with a Supplemental 
Statement of the Case which contains notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



